 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6

 7     NORTHWEST ADMINISTRATORS,
       INC.,
 8
                            Plaintiff,
                                                      C18-1485 TSZ
 9
           v.
                                                      MINUTE ORDER
10
       HW MAINTENANCE, LLC,
11                          Defendant.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14          (1)    Default against defendant having been entered by Order of the Clerk dated
   February 13, 2019, docket no. 10, and roughly three months having elapsed since then
15 without further activity in this case, plaintiff is DIRECTED to file, within twenty-eight
   (28) days of the date of this Minute Order, either (i) a motion for default judgment, or
16 (ii) a status report indicating why such motion cannot or will not be filed and whether this
   case may be dismissed without prejudice and without costs.
17
            (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 13th day of May, 2019.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
